DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitations “confronting” and “confront” are vague and indefinite. It is not clear what structure is encompassed by such language.

- - contacting - -.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blevens  et al. (US 8,584,377). With respect to claims 1 and 3-4, Blevens  et al. discloses a sole structure (sole 104 may be made up of an outsole 200, a lower plate 300, a heel support system 400, an upper plate 500, and a forefoot plate 60, see figure 4) comprising: a tiered plate assembly including a first plate (combination of heel upper plate 500 and forefoot upper plate 600) and a second plate (lower plate 300); the first plate extending from a forefoot region of the sole structure to a heel region of the sole structure (extending from the toes to the heel, see figure 4); the second plate joined (with reference back to FIG. 15, upper plate 500 includes features that interact with lower plate 300) with the first plate in a midfoot region (see figures 17-19) of the sole structure and at a rear of a heel region of the sole structure, and diverging from the first plate between the midfoot region and the rear of the heel region to define a first heel .
	With respect to claim 16, Blevens et al. discloses article of footwear (FIG. 1 is a side view of an exemplary embodiment of article of footwear 100. In this embodiment, article of footwear 100 may be a running shoe) comprising: an upper (Upper 102 receives and comfortably secures article of footwear 100 to a foot of a wearer); and a sole structure (sole 104 may be made up of an outsole 200, a lower plate 300, a heel support system 400, an upper plate 500, and a forefoot plate 600, see figure 4) coupled to the upper, the sole structure including: a tiered plate assembly including a first plate (an upper plate 500, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aveni et al. (Pub. No. US 2010/0107444) in view of  Blevens et al. (US 8,584,377). With respect to claim 1, Aveni et al. discloses sole structure (Sole assembly 14 includes a top plate 29 positioned beneath midsole 26 and a bottom plate 30 positioned beneath top plate 29) comprising: a tiered plate assembly .
	With respect to claim 16, Aveni as modified by Blevens discloses an article of footwear (10, see figure 1) comprising: an upper (12); and a sole structure (14) coupled to the upper, the sole structure including: a tiered plate assembly (Sole assembly 14 includes a top plate 29 positioned beneath midsole 26 and a bottom plate 30 positioned beneath top plate 29) including a first plate (29) and a second plate (30); the first plate extending from a forefoot region of the sole structure to a heel region of the sole structure (modified by Blevens); the second plate having a 
	With respect to claims 2-3, Aveni as modified by Blevens discloses, the sole structure to further comprising: a first heel cushioning unit (Aveni discloses a plurality of support columns 32 is positioned between top plate 29 and bottom plate 30. Each support column 32 is formed of a plurality of fluid-filled bladders 34) disposed in the first heel gap and confronting a distal side of the first plate and a proximal side of the second plate; and a second heel cushioning unit stacked on the proximal side of the first plate in the heel region and opposite from the first heel cushioning unit  (each support column 32 includes two bladders 34) ; wherein the first heel cushioning unit and the second heel cushioning unit are fluid-filled bladders.
	With respect to claims 6-8 and 19, Blevens discloses that the upper plate 500 may include features that enable it to interact with forefoot plate 600. As shown in FIGS. 17 and 18, upper plate 500 may include a wall 536 separating struts 530 from a forward region 534 and substantially flat region 535. Substantially flat region 535 may include a groove 538 that interfaces with a corresponding notch 608 on forefoot plate 600. Upper plate 500 may include 
	With respect to claims 13 and 17, Aveni discloses the sole structure to further comprising: a cushioning layer (midsole 26) extending from the forefoot region to the heel region (see figure 1) and contacting a proximal side of the first plate at a front of the first plate in the forefoot region and at the midfoot region, the cushioning layer defining a heel gap at the distal side of the cushioning layer rearward of the midfoot region (see figure 1). Aveni/Blevens does not appear to disclose the cushioning layer to define also a forefoot gap at a distal side of the cushioning layer between the front of the forefoot region and the midfoot region. It would have been obvious to one of ordinary skill in the art to also provide a forefoot gap in the cushioning layer of provide improved support to the forefoot 
	With respect to claims 9-10, 14 and 18, it would have been obvious to one of ordinary skill in the art to provide at least one forefoot cushioning unit disposed in the forefoot gap of Aveni/Blevens; and a heel cushioning unit disposed in the second heel gap. It has been held that mere duplication and rearranging of the essential working parts of a device involves only routine skill in the art.  
	With respect to claims 11-12, Aveni discloses an outsole 28 that forms the ground-contacting element of footwear and is usually fashioned from a durable, wear-resistant material that includes texturing to improve traction. The combination of Aveni and Blevens discloses an outsole (28) disposed at a distal side of the first plate in the forefoot region (Outsole 28 is attached to the lower surface of midsole 26 by adhesive or other suitable means); and wherein a distal side of the medial forefoot cushioning unit and a distal side of the lateral forefoot cushioning unit contact the outsole (the outsole can be secured to at least one of the support assemblies); wherein the outsole extends from the forefoot region to the heel region and is disposed at a distal side of the second plate in the heel region (outsole secured to a lower surface of the bottom plate).
	With respect to claims 15 and 20, Blevens discloses the article of footwear may include asymmetric side flaps extending downward from an upper plate so as to overlap a midsole. Blevens discloses a peripheral heel clip (heel cup 532; .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/13/2021